                                                                                                03/03/2020
                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                    GIANCARLO MARTINEZ
Corporation Counsel                            100 CHURCH STREET                             Assistant Corporation Counsel
                                            NEW YORK, NEW YORK 10007                         E-mail:gmartine@law.nyc.gov
                                                                                                     Phone: (212) 356-3541
                                                                                                       Fax: (212) 356-3509


                                                                            March 2, 2020


        BY ECF
        Honorable Judge Katharine H. Parker
        United States Magistrate Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                       Re:    Angel Rivera v. City of New York, et al.
                              19 CV 0371 (JGK) (KHP)

        Your Honor:

                        I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, and the attorney assigned to the defense in the
        above-referenced matter, in which plaintiff alleges, inter alia, that he was subjected to excessive
        force. I write to request a brief adjournment of Settlement Conference, currently scheduled for
        March 13, 2020, at 2:00 p.m. Plaintiff consents to this request.
APPLICATION GRANTED: The settlement conference in this matter currently scheduled for Friday, March
13, 2020 at 2:00 p.m. is rescheduled to Tuesday, March 17, 2020 at 2:00 p.m. in Courtroom 17-D, United
States Courthouse, 500 Pearl Street, New York, New York. Parties must attend in-person with their counsel.
Corporate parties must send the person with decision making authority to settle the matter to the conference.
The parties are instructed to complete the Settlement Conference Summary Report and prepare pre-
conference submissions in accordance with Judge Parker’s Individual Rules of Practice. Pre-conference
submissions must be received by the Court no later than March 10, 2020 by 5:00 p.m.




                                                                                              03/03/2020
                This request is necessary because the date directly conflicts with my scheduled
participation at an all-day work-related event at a location outside of the office. Upon conferral
with plaintiff’s counsel, the parties are available on March 17, 2020 at 2:00 p.m. 1 Additionally,
upon information and belief, plaintiff will be appearing at the settlement conference by
telephone. As of March 2, 2020, he is incarcerated at Clinton Correctional Facility.

                Thank you for your consideration herein.




                                                                   Respectfully submitted,

                                                                   /s/ Giancarlo Martinez
                                                                   Giancarlo Martinez
                                                                   Assistant Corporation Counsel
                                                                   Special Federal Litigation Division




cc:     BY ECF
        Alexis Padilla
        The Law Office of Alexis G. Padilla
        Attorney for Plaintiff
        575 Decatur Street
        Brooklyn, NY 11233
        (917) 238-2993
        Alexpadilla722@gmail.com




1
  On March 2, 2020, I spoke with Your Honor’s Chambers, which indicated that an adjournment of the conference
to March 17, 2020 at 2:00 p.m. would be compatible with Your Honor’s schedule.
